Citation Nr: 0622799	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In January 2005, the case was remanded 
for further development.  Following completion of the 
requested development, the 10 percent rating was continued 
and the case has now been returned to the Board for 
completion of appellate consideration.


FINDING OF FACT

The veteran's hemorrhoids have not caused persistent 
bleeding, anemia or fissures; they have caused chronic 
constipation and some pain and discomfort.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.114 (Diagnostic Code 
7336).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all elements of the duty to notify in a February 
2005 letter.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private treatment records, 
and afforded the veteran two VA examinations.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.

II.  Claim for Increased Rating

The veteran was granted service connection for hemorrhoids in 
March 1992 which was rated at 10 percent dating back to 
October 1990 (the date of the appealed claim for service 
connection).  The veteran claimed in February 2001 that his 
disability had worsened and that he was subsequently entitled 
to an increased rating.  The case came before the Board and 
in January 2005 was remanded back to the RO where it was 
again denied in a January 2006 statement of the case.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recording history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Under VA's evaluation criteria, a 10 percent rating is 
warranted for external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue 
and evidence of frequent recurrences.  A 20 percent rating, 
the highest applicable schedular rating, is warranted for 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia or fissures.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7336).

In addition, extraschedular consideration is warranted where 
the disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment.  Indeed, the schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 3.321(b)(1).

Here, the veteran underwent a VA examination in October 2005 
at which time he was diagnosed as having incontinence of 
stool secondary to many rectal surgeries for hemorrhoids.  
The examining physician noted that all hemorrhoids had been 
removed at the time of examination and that residual external 
skin tags remained.  The veteran was noted to have some 
rectal problems and leakage despite the lack of visible 
hemorrhoids, bleeding or thrombosis.  The veteran's May 2001 
VA examination showed similar results and the examining 
physician noted that the veteran displayed a few external 
hemorrhoidal tags.

The veteran's private medical records and VA treatment 
records in the claims file indicate, inter alia, that he 
underwent treatment for rectal pain and constipation in 1990-
1991 and again in 2000.

The evidence shows that no visible hemorrhoids were reported 
at the October 2005 VA examination despite chronic 
constipation due to rectal problems.  Overall, the veteran's 
hemorrhoid condition is not causing persistent bleeding, 
secondary anemia or fissures.  In so deciding, the Board has 
deemed the veteran as competent to describe his hemorrhoid 
symptoms such as discomfort, pain, bleeding, and occurrences.  
His symptoms of pain and discomfort have been considered, but 
the medical evidence demonstrates that his disability level 
does not meet, nor more closely approximates, the criteria 
for a 20 percent rating under Diagnostic Code 7336.  There is 
no doubt of material fact to be resolved in his favor in this 
regard.  38 U.S.C.A. § 5107(b).

There is also no competent evidence that the veteran's 
hemorrhoids cause marked interference with employment, 
frequent hospitalizations or otherwise produce unrecognized 
impairment.  As a result, extraschedular consideration is not 
warranted in this case.


ORDER

A rating in excess of 10 percent is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


